DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 02/18/2021 (“02-18-21 OA”), Applicants amended claims 1 and 21 in the response filed 05/12/2021 (“05/12/2021 Remarks”).   
Claim(s) 1-8, 11-17, 21-22 and 24-26 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-17, 21-22 and 24-26 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1.	Claim(s) 1-3, 5-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US Patent No. 6,376,325; hereinafter Koo).

    PNG
    media_image1.png
    409
    591
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 7 above, Son teaches a semiconductor device (title) comprising: 
a lower intermetal dielectric (IMD) layer 50 (para [0023]; “ILD”); 
a middle conductive line (annotated “52-top” in Fig. 7 above) embedded in the lower IMD layer (see Fig. 7); and 
a ferroelectric random access memory (FRAM) structure 60 over the lower IMD layer and the middle conductive line (see Fig. 7), the FRAM structure comprising: 
a bottom electrode 62 (para [0022]; “lower electrode”) over the middle conductive line and in contact with the lower IMD layer (see Fig. 7), 

Son does not explicitly teach the “a spacer extending along a sidewall of the top electrode and terminating at a top surface of the ferroelectric layer, wherein the spacer has a bottom surface in contact with the top surface of the ferroelectric laver.”

    PNG
    media_image2.png
    390
    642
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 4 provided above, Koo teaches a ferroelectric memory device (col. 7, lines 12-58) comprising: a lower intermetal dielectric (IMD) layer 112 (col. 7, line 24); a middle conductive line 114 (col. 7, line 45; “contact plug”) embedded in the lower IMD layer (see Fig. 4); a ferroelectric random access memory (FRAM) structure (122a,124a.126a,130a,128a,132a; col. 7, lines 12-58) over the lower IMD layer and the 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacer layer of Koo extend along the FRAAM structure, as taught by Koo, to “prevent any material diffusion between the ferroelectric capacitor and surrounding environment thereof” (col. 6, lines 63-65).
Regarding claim 2, refer to the figures provided and cited above, in the combination of Son and Koo, Son teaches the bottom electrode 62 of the FRAM structure 60 has a flat bottom surface in contact with the middle conductive line 52-top and the lower IMD layer 50 (see Fig. 7).
Regarding claim 3, refer to the figures provided and cited above, in the combination of Son and Koo, Son teaches an interface 334a between the bottom electrode 62 of the FRAM structure 60 and the lower IMD layer 50 is coplanar with an interface between the bottom electrode of the FRAM structure and the middle conductive line 52-top (see Fig. 7).
Regarding claim 5, refer to the figures provided and cited above, in the combination of Son and Koo, Son teaches a bottom conductive via (annotated “52-bottom” in Fig. 7) embedded in the lower IMD layer 50 and under the middle conductive line (52-top); and a bottom conductive line 32a,32b under the lower IMD layer (see Fig. 7), wherein the FRAM structure is electrically connected to the bottom conductive line through the bottom conductive via and the middle conductive line (see Fig. 7).
Regarding claim 6, refer to the figures provided and cited above, in the combination of Son and Koo, Son teaches a top etch stop layer 72 (para [0023]; “barrier layer”) over the lower IMD layer and the FRAM structure, wherein an interface between the top etch stop layer and the lower IMD layer 50 is coplanar with a top surface of the middle conductive line (52-top) (see Fig. 7).
The recited “etch stop layer” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having a non-conductive layer over the lower IMD layer and the FRAM structure, which Son clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant 
Regarding claim 7, refer to the figures provided and cited above, in the combination of Son and Koo, Son teaches a material of the top etch stop layer 72 (para [0023]; “72 is formed of one of Al.sub.2O.sub.3, TiO.sub.2, Ta.sub.2O.sub.5, BaTiO.sub.3, SrTiO.sub.3, Bi.sub.4Ti.sub.3O.sub.12, and PbTiO.sub.3.”), and Lee teaches a material of the lower IMD layer 120 (para [0039]; “borophosphosilicate glass (BPSG)”), which is different from the material of the top etch stop layer (see above).
	Regarding claim 8, refer to the figures cited above, Son teaches the top etch stop layer 72 is in contact with a sidewall of the ferroelectric layer 64 and a sidewall of the bottom electrode 62 (see Fig. 7).
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 7 above, Son teaches a semiconductor device (title) comprising: 
a lower intermetal dielectric (IMD) layer 50 (para [0023]; “ILD”); 
a middle conductive line (annotated “52-top” in Fig. 7 above) embedded in the lower IMD layer (see Fig. 7); and 
a ferroelectric random access memory (FRAM) structure 60 over the lower IMD layer and the middle conductive line (see Fig. 7), the FRAM structure comprising: 
a bottom electrode 62 (para [0022]; “lower electrode”) over the middle conductive line (see Fig. 7), wherein the bottom electrode has a bottom surface having a width along a first direction (parallel to substrate) greater than a width of the middle conductive line along the first direction (see Fig. 7); 
a ferroelectric layer 64 (para [0022]) over the bottom electrode (see Fig. 7); and 

Son does not explicitly teach “a spacer extending from a top surface of the lower IMD layer to cover a sidewall and a top of the FRAM structure, wherein the spacer is in contact with the lower IMD layer (indirect contact), an interface between the spacer and the lower IMD layer is at a position lower than a position of an interface between the ferroelectric layer and the bottom electrode.
In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 4 provided above, Koo teaches a ferroelectric memory device (col. 7, lines 12-58) comprising: a lower intermetal dielectric (IMD) layer 112 (col. 7, line 24); a middle conductive line 114 (col. 7, line 45; “contact plug”) embedded in the lower IMD layer (see Fig. 4); a ferroelectric random access memory (FRAM) structure (122a,124a.126a,130a,128a,132a; col. 7, lines 12-58) over the lower IMD layer and the middle conductive line (see Fig. 4), the FRAM structure comprising: a bottom electrode 122a,124a (col. 7, lines 36-57) over the middle conductive line and in contact with the lower IMD layer (see Fig. 4); a ferroelectric layer 126a (col. 7, lines 36-57) over the bottom electrode (see Fig. 4); and a top electrode 128a,130a (col. 7, lines 36-57) over the ferroelectric layer (see Fig. 4); and a spacer 132a (col. 7, lines 36-57) extending from a top surface of the lower IMD layer to cover a sidewall (of the FRAM structure) and a top of the FRAM structure (see Fig. 4), wherein the spacer is in contact with the lower IMD layer (indirect contact), an interface between the spacer and the lower IMD 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacer layer of Koo extend along the FRAAM structure, as taught by Koo, to “prevent any material diffusion between the ferroelectric capacitor and surrounding environment thereof” (col. 6, lines 63-65).
Regarding claim 22, refer to the figures provided and cited above, in the combination of Son and Koo, Son teaches the FRAM structure 60 has opposite sidewalls (left and right sides) extending at an angle (annotated “θ” in Fig. 7 above) in a range from 45 degrees to 90 degrees from the bottom surface of the bottom electrode (see Fig. 7). 
2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Son and Koo, as applied to claim 1 above, and further in view of Sun (PG Pub 2015/0072441; hereinafter Sun).
Regarding claim 4, refer to the figures provided and cited above, in the combination of Son and Koo, Son teaches the bottom electrode 62 of the FRAM structure 60 and the middle conductive line (52-top), he does not explicitly teach the material compositions of these layers such that “a material of the bottom electrode of the FRAM structure is different from or the same as a material of the middle conductive line.”

    PNG
    media_image3.png
    488
    756
    media_image3.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 3J above, Sun teaches a semiconductor device (para [0020-0043]) comprising: a material of a bottom electrode 332a (para [0027]; “The top and the bottom electrode layers 330, 332, can include one or more layers of iridium or iridium oxide”) of the FRAM structure (annotated “FRAM” in Fig. 3J above) is different from or the same as a material of the middle conductive line 302 (para [0025]; “titanium (Ti), tantalum (Ta), tungsten (W), and nitrides or alloys thereof,”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of these layers be the same or different, for the purpose of choosing a suitable and well recognized material composition for promoting electrical current between the layers.
Allowable Subject Matter
3.	Claims 11-17 are allowable.
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11,  a substrate  having a ferroelectric random access memory (FRAM) portion and a logic device portion; a lower etch stop layer over the FRAM portion and the logic device portion, a lower intermetal dielectric (IMD) layer over the lower etch stop layer over the FRAM portion and the logic device portion; a FRAM structure over the lower IMD layer over the FRAM portion, and the FRAM structure comprising: a bottom electrode over the lower IMD layer; a ferroelectric layer over the bottom electrode; and a top electrode over the ferroelectric layer; and a top etch stop layer having a first portion over the FRAM structure and the lower IMD layer over the FRAM portion and a second portion over the lower IMD layer over the logic device portion, wherein the first portion has a bottommost surface lower than a bottom surface of the second portion.
Claims 12-17 would be allowable, because they depend on allowable claim 11.
Claim 24 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other a top etch stop layer over the lower IMD layer and the FRAM structure, wherein an interface between the top etch stop layer and the lower IMD layer is coplanar with a top surface of the middle conductive line, and an interface between the spacer and the lower IMD layer is coplanar with the interface between the top etch stop layer and the lower IMD layer.
Claim 26 would be allowable, because they depend on allowable claim 24.
Claim 25 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 25, an interface between the spacer and the lower IMD layer is at a position lower than a position of an interface between the ferroelectric layer and the bottom electrode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895